TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 11, 2013



                                     NO. 03-13-00238-CV


                                  D. L. and K. M., Appellants

                                                v.

             The Texas Department of Family and Protective Services, Appellee




          APPEAL FROM 200TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              DISMISSED -- OPINION BY JUSTICE PEMBERTON




THIS DAY came on to be submitted to this Court appellants’ motions to dismiss the appeal in

the above cause, and the Court having fully considered said motions, and being of the opinion

that same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motions are granted, and that the appeal is dismissed. It appearing that the appellants are

indigent and unable to pay costs, that no adjudication as to costs is made; and that this decision

be certified below for observance.